                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

GREGORY WAYNE COLBURN ALSO                              PETITIONER
KNOWN AS GREGORY WAYNE
CULBURN

VS.                              CIVIL ACTION NO. 3:18CV117TSL-JCG

PELICIA HALL, COMMISSIONER,                             RESPONDENT
MISSISSIPPI DEPARTMENT OF CORRECTIONS;
AND JIM HOOOD, ATTORNEY GENERAL OF THE
STATE OF MISSISSIPPI

                               ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge John C. Gargiulo,

and the court, no objection having been filed and having fully

reviewed the report and recommendation entered in this cause on

October 9, 2019, and no objection having been filed and being duly

advised in the premises, finds that said report and recommendation

should be adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge John C. Gargiulo entered on

October 9, 2019, be, and the same is hereby adopted as the finding

of this court.   Accordingly, the petition for writ of habeas

corpus, filed pursuant to § 2254, is hereby dismissed and

petitioner’s motion for judgment on the pleadings is denied.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of
reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right.”   Slack v.

McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542

(2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 3rd day of February, 2020.



                   /s/ Tom S. Lee
                  UNITED STATES DISTRICT JUDGE




                                2
